IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LARRY MARSHALL,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4793

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed July 9, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Larry Marshall, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.